                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 CHRISTOPHER ADAMS, BRUCE                          )
 SMILEY, WARREN DAVIS, JAMES                       )
 SPANN, GARY SEELEY, CHAD BELL,                    )
 ROY RODGERS, JOHN SAULSBERRY,                     )
 JOSEPH OVERMAN, RICHARD                           )
 CALFEE, RONALD HAYES, BARRY                       )
 WADDELL, and CARLOS AGUILAR,                      )
                                                   )
            Plaintiffs,                            )
                                                   )
 v.                                                )            No.: 1:19-CV-296-HSM-SKL
                                                   )
 TONY PARKER and LEE DODSON,                       )
                                                   )
            Defendants.                            )

                                  MEMORANDUM OPINION

       Plaintiffs, who are all prisoners of the Tennessee Department of Correction (“TDOC”)

currently housed in the Bledsoe County Correctional Complex, have filed a “verified class action

complaint for declaratory and injunctive relief” against Defendants arising out of a TDOC policy

that requires all inmates to wear plastic color-coded wristbands with a “metal dual grip fastener”

to prevent inmates from entering parts of the jail facility that they are not authorized to enter [Doc.

1], a motion to appoint counsel [Doc. 2], and a motion to certify class [Doc. 3]. Plaintiffs have

paid the filing fee [Doc. 1 (docket entry)]. The Court will address Plaintiffs’ motions before

screening the complaint.

       I.      MOTION TO APPOINT COUNSEL

       First, as to Plaintiffs’ motion to appoint counsel, appointment of counsel in a civil

proceeding is not a constitutional right, but a privilege justified only in exceptional circumstances.

Lavado v. Keohane, 992 F. 2d 601, 605‒6 (6th Cir. 1993). A district court has discretion to
determine whether to appoint counsel for an indigent plaintiff. Reneer v. Sewell, 975 F.2d 258,

261 (6th Cir. 1992). In exercising that discretion, the district court should consider the nature of

the case, whether the issues are legally or factually complex, and the plaintiff’s ability to present

his claims. Lavado, 992 F.2d at 605–6.

       As to the first and second factors, this is a non-complex § 1983 case arising out of a TDOC

policy requiring inmates to wear plastic wristbands. As to the third factor, it is apparent from their

filings that Plaintiffs are capable of adequately presenting their legal arguments. Thus, after

considering the relevant factors, the Court finds that Plaintiffs are not entitled to appointment of

counsel. Accordingly, Plaintiffs’ motion to appoint counsel [Id.] will be DENIED.

       II.     MOTION TO CERTIFY CLASS

       Plaintiffs have also filed a motion to certify this lawsuit as a class action [Doc. 3]. For a

case to proceed as a class action, the Court must be satisfied that the class has adequate class

representation, among other things. See Fed. R. Civ. P. 23(a)(4). It is well established, however,

that pro se litigants are inappropriate representatives of the interests of others. See Ziegler v.

Michigan,     90   F.   App’x    808,   810    (6th   Cir.   2004) (holding    that   “non-attorneys

proceeding pro se cannot adequately represent a class”); Palasty v. Hawk, 15 F. App’x 197, 200

(6th Cir. 2001) (holding that “pro se prisoners are not able to represent fairly the class”). As the

Court has determined above that Plaintiffs are not entitled to appointment of counsel in this case,

the Court will likewise DENY Plaintiffs’ motion for class certification [Id.].

       III.    SCREENING

               A. Standard

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and shall, at any time, sua sponte dismiss any claims that are frivolous or malicious,



                                                  2
fail to state a claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§

1915(e)(2)(B) and 1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal

standard articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a claim under

[28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the

language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive

an initial review under the PLRA, a complaint “must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 570). Courts liberally construe pro se pleadings filed in civil rights cases

and hold them to a less stringent standard than formal pleadings drafted by lawyers. Haines v.

Kerner, 404 U.S. 519, 520 (1972).

       A claim for violation of 42 U.S.C. § 1983 requires a plaintiff to establish that a person

acting under color of state law deprived him a federal right. 42 U.S.C. § 1983; Polk County v.

Dodson, 454 U.S. 312, 315 (1981).

               B. Analysis

       In their complaint, Plaintiffs allege that TDOC has implemented a policy under which

every inmate must wear a colored wristband fitted snugly to his wrist for security purposes which

violates their Eighth Amendment right to be free from cruel and unusual punishment because it

exposes them to foodborne illnesses, places them in imminent danger of contracting bacterial and

viral infections, causes abrasions and puts them at risk of inflicting abrasions on others, and puts

inmates working certain jobs at risk of physical injury as a result of the wristband snagging on

machinery and/or carrying an electronic charge through the metal clasp [Doc. 1 p. 11–44].




                                                 3
       The Eighth Amendment limits the power of the states to punish those convicted of crimes.

Specifically, the Eighth Amendment requires that a state’s punishment of prisoners may not be

“barbarous” or contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452

U.S. 337, 345–46 (1981). Accordingly, the Eighth Amendment prohibits the “unnecessary and

wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam) (quoting

Rhodes, 452 U.S. at 346).

       However, “the Constitution does not mandate comfortable prisons,” Rhodes, 452 U.S. at

349, and “[n]ot every unpleasant experience a prisoner might endure while incarcerated constitutes

cruel and unusual punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at

954. “Routine discomfort is ‘part of the penalty that criminal offenders pay for their offenses

against society.’” Hudson v. McMillian, 503 U.S. 1, 9 (1992) (quoting Rhodes, 452 U.S. at 347).

Thus, only “extreme deprivations” that deny a prisoner “‘the minimal civilized measure of life’s

necessities” will establish that a prisoner’s conditions of confinement violate the Eighth

Amendment. Id. at 8–9 (1992) (citations and quotations omitted).

       Prison authorities may not, however, “ignore a condition of confinement that is sure or

very likely to cause serious illness and needless suffering the next week or month or year.” Helling

v. McKinney, 509 U.S. 25, 33 (1993). Accordingly, in examining claims alleging that the

conditions of the plaintiff’s confinement violate the Eighth Amendment, the court must determine

whether the risk of which the plaintiff complains is “so grave that it violates contemporary

standards of decency to expose anyone unwillingly to such a risk. In other words, the prisoner

must show that the risk of which he complains is not one that today’s society chooses to tolerate.”

Id. at 36; see also Rhodes, 452 U.S. at 347.




                                                 4
       Plaintiffs have failed to set forth a plausible claim that the TDOC policy requiring inmates

to wear wristbands violates the Eighth Amendment. First, Plaintiffs set forth graphic and detailed

descriptions of how bathroom waste, other bodily fluids, and/or germs and other harmful materials

may come into contact with the wristbands and assert that the wristbands cannot be completely

washed due to their snugness [Doc. 1 p. 15]. The Court notes, however, that Plaintiffs assert that

the wristbands are plastic, which is fairly easy to clean. It also notes that Plaintiffs admit that the

wristbands do have some level of movement on their wrists, and that very little space would be

needed for soap and water to reach the underside of such a plastic wristband.

       Even accepting Plaintiffs’ allegations that the wristbands cannot be fully washed

underneath and therefore pose some risk of passing on foodborne pathogens, germs, or other

illnesses, however, nothing in the complaint allows the Court to plausibly infer that any such risk

is so grave that it violates society’s contemporary standards of decency. All persons who consume

food or drink that they have not personally handled from “farm to table,” whether the food or drink

is served in a prison, at a festival, at a restaurant, or in someone else’s house, assume the risk that

a person who prepared that food may have had an illness, worn a wristband or other jewelry that

was not properly washed, not washed their hands after their last trip to the bathroom, or otherwise

exposed the food or drink to foodborne pathogens, germs, or illness. Entities such as prisons and

restaurants may minimize this risk by requiring food preparers to wear gloves, masks, or other

protective items, but the risk cannot be eliminated, and society must therefore tolerate it.

Accordingly, Plaintiffs have not set forth facts from which the Court can plausibly infer that the

TDOC policy requiring wristbands for inmates creates an extreme deprivation that violates the

Eighth Amendment. Moreover, to the extent Plaintiffs seek to hold Defendants liable under §

1983 because the policy violates other state policies or regulations, such allegations fail to state a



                                                  5
claim upon which relief may be granted under § 1983, which does not provide redress for

violations of a state law. Pyles v. Raisor, 60 F.3d 1211, 1215 (6th Cir. 1995); Sweeton v. Brown,

27 F.3d 1162, 1166 (6th Cir. 1994).

       Likewise, Plaintiffs have not established that the wristbands create a risk of physical injury

that is so grave that it violates contemporary standards of decency based upon the allegations that

the wristbands have caused inmates and persons with whom inmates interact to incur abrasions, as

a vast number of products that all individuals, incarcerated or not, use every day also carry a risk

of abrasions. For example, paper can cause abrasions through paper cuts, but society has chosen

to tolerate this risk and continue to use it. Thus, the complaint does not allow the Court to plausibly

infer that the risk of abrasions due to the wristbands violates the Eighth Amendment.

       Further, while Plaintiffs allege that other inmate class members who work certain jobs may

be exposed to a higher risk of injury due to wearing the wristbands because of their proximity to

live electrical circuits and/or machinery that could snag the wristband, the Court has declined to

certify this lawsuit as a class action, and nothing in the complaint allows the Court to plausibly

infer that any Plaintiff is exposed to such a risk [Doc. 2 p. 33–36]. As Plaintiffs lack standing to

assert the constitutional rights of other prisoners, Newsom v Norris, 888 F.2d 371, 381 (6th Cir.

1989), the Court will not address whether these assertions state a claim upon which relief may be

granted under § 1983.

       IV.     CONCLUSION

       For the reasons set forth above:

       1. Plaintiffs’ motions to appoint counsel [Doc. 2] and to certify class [Doc. 3] are
          DENIED;

       2. Even liberally construing the complaint in favor of Plaintiffs, it fails to state a claim
          upon which relief may be granted under § 1983;



                                                  6
3. Accordingly, this action will therefore be DISMISSED pursuant to 28 U.S.C. §§
   1915(e)(2)(B) and 1915A; and

4. The Court CERTIFIES that any appeal from this action would not be taken in good
   faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate
   Procedure.

AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

ENTER:



                                         /s/ Harry S. Mattice, Jr. ___
                                         HARRY S. MATTICE, JR.
                                    UNITED STATES DISTRICT JUDGE




                                      7
